MOTION TO DISMISS
GUIDRY, Judge.
Gloria Mareantel, et al., plaintiff-appel-lees, move to dismiss the suspensive appeal of the defendant-appellant, International Indemnity Insurance Company on the grounds that the suspensive appeal bond was untimely filed.
Judgment was rendered on April 11, 1985. The requested notice of judgment was dated April 12, 1985. The defendant-appellant filed a petition and order for appeal on May 17, 1985. The appeal bond was also filed on May 17, 1985.
La.CCP article 2123 provides:
“Except as otherwise provided by law, an appeal which suspends the effect or the execution of an appealable order or judgment may be taken, and the security therefor furnished only within thirty days of:
(1) The expiration of the delay for applying for a new trial, as provided by Article 1974, if no application has been filed timely.”
The appeal bond was filed on May 17,1985, before the delays for the filing of a suspen-sive appeal expired. The suspensive appeal has, thus, been timely perfected.
For the foregoing reasons, the motion to dismiss the appeal is denied.
MOTION DENIED.